Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on February 15, 2022 is acknowledged. 
3.	New claims 28-45 have been added.
4.	Claims 16-45 are pending in this application and allowed in this office action.


EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
5.	Objection to claims 16, 25 and 27, is hereby withdrawn in view of Applicant’s amendment to the claims.
6.	Objection to claim 25 is hereby withdrawn in view of Applicant’s amendment to the claim.
7.	Rejection of claims 25 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claims 16-27 on the judicially created basis that it contains an improper Markush grouping of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claims.


REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: A method for preventing and/or treating dentin-dental pulp disease or periodontal diseases in a subject in need thereof, comprising administering an effective amount of a composition comprising a copine-4 (CPNE4) protein to the subject; a method for regenerating a hard tissue in vitro comprising contacting the hard tissue with a copine-4 (CPNE4) protein; a method for promoting differentiation of non-dental mesenchymal stem cells into odontoblast, osteoblast, or cementoblast in vitro, comprising transplanting the non-dental mesenchymal stem cells with copine-4 (CPNE4) protein are novel and unobvious over the cited prior art. The method comprising administering an effective amount of a composition comprising a polynucleotide encoding the CPNE4 protein and a vector comprising the same is also novel and unobvious over the cited prior art.
	The closest art is Park et al (KR 20150145470, filed with IDS and machine English translation used an attached in the previous office action). Park et al teach a method for differentiating from non-systemic mesenchymal stem cells into odontoblasts, and pulp tissue regeneration and dentin hypersensitivity treating using the CPNE4 protein or gene (see “Description” and paragraph [0001] of the machine translation). Park et al do not teach the use of CPNE4 protein, a polynucleotide encoding the CPNE4 protein, or a vector comprising the polynucleotide encoding the CPNE4 protein.
	Choung et al (Journal of Dental Research, 2016, 95(8): 906-912, cited in the previous office action) teach that exposed dentinal surface is protected by an indirect pulp capping (IPC) procedure by copine 7 (CPNE7) protein, which induced odontoblast differentiation in vitro (see abstract, and pp. 908-911, “Results” and “Discussion”).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 16-45, as set forth in the amendment filed on February 15, 2022, are allowed.


CONCLUSION
Claims 16-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654